Title: To John Adams from the President of the Congress, 22 January 1778
From: President of Congress,Laurens, Henry
To: Adams, John


     
      Sir
      York Town 22d Jany. 1778
     
     On the 19th. Instant I had the honour of receiving and presenting to Congress, your favor of the 23d. Ultimo—the Contents of which afforded great satisfaction to the House. It is now the wish of every friend to American Independence to learn speedily of your safe arrival at the Court of Versailles, where your sagacity, vigilance, integrity and knowledge of American affairs are extremely wanted for promoting the Interest of these Infant States. You are so well acquainted with our present Representation in that part of Europe and with the delays and misfortunes under which we have suffered as renders it unnecessary to attempt particular intimations.
     Inclosed you will find an Act of the 8th Instant for suspending the embarkation of Gen. Burgoyne and his Troops. Mr. Lovel has very fully advised you on that subject by the present opportunity, permit me to add that I have it exceedingly at heart, from a persuasion of the rectitude and justifiableness of the measures, to be in the Van of the British Ministry and their Emissaries at every Court in Europe.
     Baron Holzendorff presents his best Compliments and requests your care of the Inclosed Letter directed to his Lady. If I can possibly redeem time enough for writing to my family and friends in England I will take the Liberty by the next Messenger to trouble you with a small Packet. Hitherto all private considerations have been overruled by a constant attention to business of more importance, I mean since the first of November. I have the honour to be with great Regard & Esteem Sir Your most obedient & most humble servant
     
      Henry Laurens, President of Congress
     
    